Citation Nr: 9920903	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-04 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for lung cancer on a direct 
as well as secondary basis (secondary to service-connected 
testicular cancer).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel





INTRODUCTION
The appellant served on active duty from February 1991 to 
February 1993.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO has obtained all evidence pertinent to this claim.

2. Service connection is currently in effect for testicular 
cancer, rated ten percent disabling.

3. Service medical records establish that in September 1991, 
the appellant was diagnosed with a left testicular 
cancerous tumor.  The following month, a chest x-ray taken 
at Portsmouth Naval Hospital revealed the presence of 
abnormal nodules in the right lung base, as well as what 
appeared to be a right hilar prominence.  A subsequent CT 
scan of the chest revealed some nodular structures in the 
superior mediastinum.  

4. The appellant received three courses of chemotherapy for 
testicular cancer and in February 1992, a chest ray 
revealed normal lungs.

5. Since that time, no medical evaluations or records have 
indicated the presence of lung cancer, and thus, the 
appellant has not presented any competent medical evidence 
that shows the existence of the claimed lung cancer.





CONCLUSION OF LAW

The claim of entitlement to service connection for lung 
cancer is not well grounded and there is no further statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran has a statutory duty to submit a claim that is well 
grounded.  The evidence must "justify a belief by a fair and 
impartial individual" that the claim is plausible.  
38 U.S.C.A. § 5107 (West 1991).  A well grounded claim then, 
is one that is plausible, meritorious on its own, or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

In general, a "[d]isability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310 (1998).

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded requirement of 38 
C.F.R. § 5107 (West 1991).  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well 
grounded claim set forth in Caluza), cert. denied sub nom.  
Epps v. West, 118 S. Ct. 2348 (1998).
The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability or symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  Also, in the case of a disease only, 
service connection may be established by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the United States Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") concluded 
in Savage that chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post-presumption period."  
Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the record reflects that the appellant 
served on active duty from February 1991 to February 1993.  
In September 1991, the appellant was admitted to the Naval 
Hospital in Orlando, Florida where he was found to have a 
left testicular cancerous tumor.  A chest x-ray at the time 
of surgery was normal, but in October 1991, a chest x-ray 
taken at Portsmouth Naval Hospital revealed the presence of 
two nodules in the right lung base, as well as what appeared 
to be right hilar prominence.  The appellant was later, upon 
CT scan of the chest, found to have some nodular structures 
in the superior mediastinum posterior to the manubria.  A 
mediastinoscopy was done but was inconclusive.  The appellant 
subsequently received three courses of chemotherapy and in 
February 1992, a chest x-ray was normal.  Specifically, the 
nodular structures in the right lower lobe had disappeared, 
having responded to chemotherapy.  Likewise, the right hilar 
prominence was no longer described.
No medical evaluation or record since that time indicates the 
presence of lung cancer.  Dr. R. Miller, in his November 1998 
evaluation, stated that in his clinical judgment, the 
appellant did not have "lung involvement."  A June 26, 1998 
radiographic report reveals that the appellant's lungs were 
clear, without infiltrates, effusions, or pulmonary nodules, 
and without mediastinal or hilar lymphadenopathy.  Likewise, 
a June 30, 1997 radiographic report from the N. Little Rock 
VA Medical Center revealed no evidence of metastatic disease 
or adenopathy.

While there was some suggestion of abnormality in an August 
1997 study, it is noted that by 1998 the chest was without 
abnormality.  Again, as noted, the most recent review of the 
file resulted in the conclusion that there was no lung 
cancer, and that the testicular cancer was the cancer in 
remission.  

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for lung cancer well grounded.  
Caluza, 7 Vet. App. at 498.  The appellant has failed to 
provide competent medical evidence which establishes the 
existence of lung cancer.  

The Board has considered the appellant's contentions on 
appeal; however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. § 
5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain another medical 
examination or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (where the claim was 
not well grounded, VA was under no duty to provide the 
veteran with an examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the bases of current existence and a medical 
nexus.

Accordingly, the Board must deny the appellant's claim of 
service connection for lung cancer as not well grounded.


ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for lung cancer is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

